Exhibit 21 Subsidiaries of Lincoln National Corporation As of December31, 2011 Organized Under Law of: Ownership Lincoln National Corporation Indiana First Penn-Pacific Life Insurance Company Indiana % Hampshire Funding, Inc. New Hampshire % Lincoln Financial Investment Services Corporation North Carolina % Jefferson-Pilot Investments, Inc. North Carolina % Lincoln Financial Securities Corporation New Hampshire % Lincoln Insurance Services Limited England % Lincoln Investment Management Company Delaware % Lincoln National Management Corporation Pennsylvania % Lincoln National Reinsurance Company (Barbados) Limited Barbados % Lincoln Reinsurance Company of Bermuda, Limited Bermuda % The Lincoln National Life Insurance Company Indiana % California Fringe Benefit and Insurance Marketing Corporation California % LFA, Limited Liability Company Indiana % LFD Insurance Agency, Limited Liability Company Delaware % Lincoln Financial Advisors Corporation Indiana % Lincoln Financial Distributors, Inc. Connecticut % Lincoln Financial Holdings, LLC II Delaware % Lincoln Financial Media Company North Carolina % Lincoln Investment Advisors Corporation Tennessee % Lincoln Investment Solutions, Inc. Delaware % Lincoln Life & Annuity Company of New York New York % Lincoln National Financial Holdings, LLC II Delaware % Lincoln Reinsurance Company of South Carolina South Carolina % Lincoln Retirement Services Company, LLC Indiana % Lincoln Financial Group Trust Company, LLC New Hampshire % Lincoln Variable Insurance Products Trust Delaware % Westfield Assigned Benefits Company Ohio % Tomco2 Equipment Company Georgia 29 % Those subsidiaries not listed would not, in the aggregate, constitute a “significant subsidiary” ofLincoln NationalCorporation, as that term is defined in Rule1-02(w) of RegulationS-X.
